
	
		I
		112th CONGRESS
		2nd Session
		H. R. 6729
		IN THE HOUSE OF REPRESENTATIVES
		
			January 1, 2013
			Mr. Culberson (for
			 himself, Mr. Hultgren,
			 Mr. Bartlett,
			 Mr. McKinley,
			 Mr. Bilbray,
			 Mr. Lance,
			 Mr. Barletta,
			 Mr. Olson,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To save at least $10,000,000,000 by consolidating some
		  duplicative and overlapping Government programs.
	
	
		1.Consolidating unnecessary
			 duplicative and overlapping Government programsNotwithstanding any other provision of law,
			 not later than 150 days after the date of enactment of this Act, the Director
			 of the Office of Management and Budget shall coordinate with the heads of the
			 relevant department and agencies to—
			(1)use available
			 administrative authority to eliminate, consolidate, or streamline Government
			 programs and agencies with duplicative and overlapping missions identified
			 in—
				(A)the February 2012
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve
			 Savings, and Enhance Revenue (GAO–12–342SP); and
				(B)the March 2011
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP) and apply the
			 savings towards deficit reduction;
				(2)identify and
			 report to Congress any legislative changes required to further eliminate,
			 consolidate, or streamline Government programs and agencies with duplicative
			 and overlapping missions identified in—
				(A)the February 2012
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve
			 Savings, and Enhance Revenue (GAO–12–342SP); and
				(B)the March 2011
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP);
				(3)determine the
			 total cost savings that shall result to each agency, office, and department
			 from the actions described in paragraph (1); and
			(4)rescind from the
			 appropriate accounts the amount greater of—
				(A)$10,000,000,000;
			 or
				(B)the total amount
			 of cost savings estimated by paragraph (3).
				
